DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The new title submitted on 6/2/2022 is acknowledged and is accepted by the Office. 
Response to Amendment/Claim Status
Claims 1-11 are currently pending. No claims have been amended or canceled, and no new claims have been added.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2; and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OH (US 2017/0125505 A1-prior art of record, hereafter Oh).
Re claim 1, Oh discloses in FIG. 19 (with references to FIGS. 1-4) an organic light-emitting diode (OLED) display panel, comprising:
a base substrate (110; ¶ [0119]) comprising a display area (50; ¶ [0043] and [0118]) and a non-display area (55; ¶ [0043] and [0118]) surrounding the display area (50);
wherein the non-display area (55) comprises a first region (30; ¶ [0043] and [0118]) adjacent to the display area (50);
the display area (50) comprises a plurality of drive signal lines (223/295/173; ¶ [0046] and [0119]; see Response to Arguments below) and a plurality of power supply voltage signal lines (223/295/173; ¶ [0046] and [0119]; see Response to Arguments below) both extending from the display area (50) to the first region (30);
each of the drive signal lines (223/295/173) comprises, in the first region (30), a first section of wiring (295) at an anode layer (290; ¶ [0119]), each of the power supply voltage signal lines (223/295/173) comprises, in the first region (30), a second section of wiring (173; ¶ [0119]) at a gate metal layer (170; ¶ [0119]), and a part (223 over region 10), in the display area (50), of the each drive signal line (223/295/173) and a part (223 over region 10), in the display area (50), of the each power supply voltage signal line (223/295/173) are located at a source-drain metal layer (230/210; ¶ [0119]); and
the gate metal layer (170), the source-drain metal layer (230/210) and the anode layer (290) are stacked sequentially (170/230-210/290) on the base substrate (110).

For the record, the expression “at” is interpreted to mean a claimed feature overlapping another claimed feature from above, below or the side. Also, unless specifically claimed, “at” does not mean direct physical contact or connection between claimed features. The specification, including the figures, of the instant application are consistent with the examiner’s interpretation, where features are formed above, below or the side of one another, and with and without direct physical contact or connection.  

Re claim 2, Oh discloses the OLED display panel according to claim 1, wherein in the first region (30), an orthographic projection (shadow on 110) of the first section of wiring (2950 on the base substrate (110) and an orthographic projection (shadow on 110) of the second section of wiring (173) on the base substrate (110) has an overlapped (covered) region.

Re claim 9, Oh discloses in FIG. 19 (with references to FIGS. 1-4) a display device, comprising an organic light-emitting diode (OLED) display panel (100), wherein the OLED display panel (100) comprises:
a base substrate (110; ¶ [0119]) comprising a display area (50; ¶ [0043] and [0118]) and a non-display area (55; ¶ [0043] and [0118]) surrounding the display area (50);
wherein the non-display area (55) comprises a first region (30; ¶ [0043] and [0118]) adjacent to the display area (50);
the display area (50) comprises a plurality of drive signal lines (223/295/173; ¶ [0046] and [0119]; see Response to Arguments below) and a plurality of power supply voltage signal lines (223/295/173; ¶ [0046] and [0119]; see Response to Arguments below) both extending from the display area (50) to the first region (30);
each of the drive signal lines (223/295/173) comprises, in the first region (30), a first section of wiring (295) at an anode layer (290; ¶ [0119]), each of the power supply voltage signal lines (223/295/173) comprises, in the first region (30), a second section of wiring (173; ¶ [0119]) at a gate metal layer (170; ¶ [0119]), and a part (223 over region 10), in the display area (50), of the each drive signal line (223/295/173) and a part (223 over region 10), in the display area (50), of the each power supply voltage signal line (223/295/173) are located at a source-drain metal layer (230/210; ¶ [0119]); and
the gate metal layer (170), the source-drain metal layer (230/210) and the anode layer (290) are stacked sequentially (170/230-210/290) on the base substrate (110).

For the record, the expression “at” is interpreted to mean a claimed feature overlapping another claimed feature from above, below or the side. Also, unless specifically claimed, “at” does not mean direct physical contact or connection between claimed features. The specification, including the figures, of the instant application are consistent with the examiner’s interpretation, where features are formed above, below or the side of one another, and with and without direct physical contact or connection.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of JUNG et al (US 2008/0204618 A1-prior art of record, hereafter Jung).
Re claim 3, Oh discloses the OLED display panel according to claim 1, wherein the non-display area (55) further comprises a second region (20; ¶ [0122]) located on one (right) side of the first region (30) away from the display area (55);
the second region (20) comprises a plurality of connection terminals (300; ¶ [0051] and [0119]) located at the source-drain metal layer (210/230);
the second section of wiring (173) of the each power supply voltage signal line (223/295/173) extends into the second region (20) and is connected (electrically; ¶ [0067]) with a corresponding one of the plurality of connection terminals (300); and
the each drive signal line (223/295/173) comprises, in the second region (20), a third section of wiring (part of 173 extended into 20) located at the gate metal layer (170), and the third section of wiring (part of 173 extended into 20) of the each drive signal line (223/295/173) is connected (electrically; ¶ [0067]) with a corresponding one of the plurality of connection terminals (300).

Oh fails to disclose the plurality of connection terminals (300) located at the gate metal layer.
However,
Jung discloses in FIGS. 10 and 11 a display panel comprising: a non-display region (CA; ¶ [0087]), wherein the non-display area (CA) comprises a second region (left of OPA1; ¶ [0086]) located on one (left) side of a first region (right of OPA1) away from a display area (PA; ¶ [0085]), and the second region (left of OPA1) comprises a plurality of connection terminals (18; ¶ [0092]) located at a gate metal layer (15; ¶ [0092] and [0100]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Oh by extending third section of wiring (part of 173 extended into 20) located at the gate metal layer (170), and adding the plurality of connection terminals (of Jung) located at the gate metal layer, where the third section of wiring (part of 173 extended into 20) of the each drive signal line (223/295/173) is connected (electrically) with a corresponding one of the plurality of connection terminals to form a guard ring on the display substrate. Accordingly, short circuits between the connection terminals may be prevented, and the corrosion resistance of the display apparatus may be increased (Jung; Abstract).
	
	Re claim 4, Oh discloses the OLED display panel according to claim 3, further comprising: a first insulating layer (280; ¶ [0118]) disposed between the source-drain metal layer (230-210) and the anode layer (290); and a second insulating layer (191; ¶ [0119]) disposed between the gate metal layer (170) and the source-drain metal layer (230-210); wherein: the first insulating layer (280) has a first via hole (277; ¶ [0123]) at a first junction (at 10/30) between the display area (55) and the first region (30) and a second via hole (276; ¶ [0123]) at a second junction between (at 30/20) the first region (30) and the second region (20); the second insulating layer (191) has a third via hole (unlabeled opening below 276) at the second junction (at 30/20) between the first region (30) and the second region (20); a part of the each drive signal line (223/295/173) in the display area (55) is conducted with the first section of wiring (295) through the first via hole (277); and the first section of wiring (295) is conducted with the third section of wiring (part of 173 extended into 20) through the second via hole (276) and the third via hole (unlabeled opening below 276).

Re claim 5, Oh discloses the OLED display panel according to claim 4, wherein the each drive signal line (223/295/173) further comprises a lapping (covering) portion located at the source-drain metal layer (230-210), and the lapping (covering) portion is located between the second via hole (276) and the third via hole (unlabeled opening below 276) for lapping (covering) of the first section of wiring (295) and the third section of wiring (part of 173 extended into 20).

Re claim 6, Oh discloses the OLED display panel according to claim 4, wherein the second insulating layer (191) has a fourth via hole (unlabeled opening below 277) at the first junction (at 10/30) between the display area (55) and the first region (30); and a part (portion of 173 from 30 to 10) of the each power supply voltage signal line (223/295/173) in the display area (55) is conducted with the second section of wiring (173) through the fourth via hole (unlabeled opening below 277).

Re claim 7, Oh discloses the OLED display panel according to claim 5, wherein the second insulating layer has a fourth via hole (unlabeled opening below 277) at the first junction (at 10/30) between the display area (55) and the first region (30); and a part of the each power supply voltage signal line (223/295/173) in the display area (55) is conducted with the second section of wiring (173) through the fourth via hole (unlabeled opening below 277).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Cho et al (US 2007/0139311 A1-prior art of record, hereafter Cho).
Re claim 8, Oh and Jung disclose the OLED display panel according to claim 1, wherein the each drive signal line (223/295/173) comprises a data signal line (¶ [0046]).
But, fail to disclose that the each drive signal line (223/295/173) comprises a sensing signal line.
However,
Cho discloses in FIGS. 2 and 4a an organic light-emitting diode (OLED) display panel, comprising: a plurality of drive signal lines (Data Lines 1/2; ¶ [0061] and Abstract), wherein each drive signal lines (Data Lines 1/2) comprises a data signal line (Data Line 1; ¶ [0061] and Abstract) and a sensing signal line (Data Line 2; ¶ [0061] and Abstract).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Oh such that each drive signal lines comprises a data signal line and a sensing signal line, as disclosed by Cho, in order to form a current feedback-type active matrix organic light emitting diode driving circuit, which uses a current driving line for an adjacent column as a current feedback line, thus limiting the number of pads of a driving integrated circuit to one per column (Cho; ¶ [0002]).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of WANG (US 2018/0203315 A1-prior art of record, hereafter Wang).
Re claim 10, Oh discloses a method for detecting the OLED display panel according to claim 1, comprising: forming sequentially a gate metal layer (170/173; ¶ [0119]) comprising a plurality (L1-LM; ¶ [0045]) of gate lines (170/173), and the source-drain metal layer (230/210/223; ¶ [0119]).
Oh fails to disclose the gate metal layer (170/173) comprising a plurality of short-circuited gate lines; detecting a short circuit defect between signal lines in the source-drain metal layer and the gate lines after forming a pattern of the source-drain metal layer; and disconnecting a short circuit between the gate lines after completing the detecting.
However,
Wang discloses in FIGS. 2-1 and 2-2 a method for detecting the OLED display panel, comprising: detecting a short circuit defect (¶ [0048]) between signal lines in a source-drain metal layer (data lines; ¶ [0048]) and a plurality of short-circuited gate lines (gate lines; ¶ [0048]); and disconnecting (by repair and removing detection apparatus after step 207; ¶ [0048] and [0068]) a short circuit between the gate lines after completing the detecting.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Oh to include the detecting a short circuit defect between signal lines in a source-drain metal layer and a plurality of short-circuited gate lines; and disconnecting a short circuit between the gate lines after completing the detecting of Wang in order to repair short circuit defects in a display panel can be repaired without providing a repair line in the display panel (Wang; Abstract).

Re claim 11, Oh and Wang disclose the method according to claim 10, wherein the detecting the short circuit defect between the signal lines in the source-drain metal layer (data lines) and the gate lines comprises: applying a detection signal (Wang: from 21; ¶ [0048]) to each of the signal lines (data lines) to inspect whether the short circuit occurs between the signal lines and the gate lines (Wang: ¶ [0048]) as part of the defect repairs of the display panel discussed for claim 10.

Response to Arguments
Applicant's arguments filed 6/2/2022 have been fully considered but they are not persuasive for the following reason(s):
Firstly, for each of independent claim 1 and independent claim 9, the applicant argues that the examiner has incorrectly relied on the system of conductive lines (223/295/173) of the prior art to Oh as both drive signal lines and power supply voltage signal lines to make up a plurality of drive signal lines and a plurality of power supply voltage signal lines. The applicant reasons that each conductive line 223, 295 and 173 is a separate and distinct line from the other line, mutually, and taken together as a system of interconnected lines, they are the same line. That is, not two separate and distinct lines (e.g. a drive signal line and a power supply signal line).
Further, the applicant argues that since OH does not disclose separate and distinct drive signal lines and a power supply signal lines, there is not teaching of the claim limitations: the display area comprises a plurality of drive signal lines and a plurality of power supply voltage signal lines both extending from the display area to the first region; each of the drive signal lines comprises, in the first region, a first section of wiring at an anode layer, each of the power supply voltage signal lines comprises, in the first region, a second section of wiring at a gate metal layer, and a part, in the display area, of the each drive signal line and a part, in the display area, of the each power supply voltage signal line are located at a source-drain metal layer.

The examiner, respectfully, disagrees with the applicant’s argument, and points out that FIGS. 1, 4 and 19 of Oh disclose connection lines that are comprised of at least two (2) conductive parts: 220/300 in FIG. 4 and four (4) conductive parts: 173/223/295/300, with portion 300 serving a pad for each line construction.
Further, Oh discloses that conductive line constructions serve as various types of signal lines, including drive and power supply signal lines (¶ [0046] and [0119]; see FIG. 3) through an external device (101 in FIG. 3). Given that Oh neither depicts, nor shows other signal lines than as shown in the various embodiments (e.g. FIG. 19 used for the above rejections), the examiner concludes that some plurality of the conductive lines 173/223/295, laid out as in FIG. 1, are a plurality of drive signals and a plurality of power supply signal lines.
Continuing with this interpretation of Oh, the examiner lays out how the display area (50) comprises a plurality of drive signal lines (223/295/173; ¶ [0046] and [0119]) and a plurality of power supply voltage signal lines (223/295/173; ¶ [0046] and [0119]) both extending from the display area (50) to the first region (30);
each of the drive signal lines (223/295/173) comprises, in the first region (30), a first section of wiring (295) at an anode layer (290; ¶ [0119]), each of the power supply voltage signal lines (223/295/173) comprises, in the first region (30), a second section of wiring (173; ¶ [0119]) at a gate metal layer (170; ¶ [0119]), and a part (223 over region 10), in the display area (50), of the each drive signal line (223/295/173) and a part (223 over region 10), in the display area (50), of the each power supply voltage signal line (223/295/173) are located at a source-drain metal layer (230/210; ¶ [0119]).

In conclusion, the above rebuttal(s) to the applicant’s arguments justify the position that Oh anticipates each and every limitation of claim 1 and claim 9, and provides the basis for the final rejection of all currently pending claims (1-11). 
  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        
/ERIC W. JONES/
Examiner
Art Unit 2892